Citation Nr: 0420762	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-33 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
multiple shell fragment wounds (SFWs) of the left thigh and 
leg.

2.  Entitlement to an increased (compensable) rating for 
multiple retained foreign bodies in the left upper extremity.

3.  Entitlement to service connection for osteoarthritis of 
the left knee as secondary to service-connected SFWs of the 
left thigh and leg.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In his substantive appeal of November 2003, the veteran 
requested a Travel Board hearing via video teleconference 
(VTC).  In a letter dated in November 2003, the RO informed 
the veteran that he was scheduled for a VTC in February 2004.  
In a statement dated in January 2004, the veteran withdrew 
his request for a VTC.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The veteran's SFWs residuals, left leg, manifest with a 2 
cm by 5 cm scar just above the left patella, which is hard to 
discern.  The scar blends well with the surrounding skin 
tissue, is smooth, and does not appear painful.  The scar is 
superficial.  There is no adherence, no instability, 
inflammation, edema, keloid formation, induration, 
inflexibility, or limitation of motion (LOM) or function due 
to the scar.  There also are two circular scars approximately 
1 cm in diameter below the patella on the left.  They are 
mildly depressed compared to the surrounding tissue, but are 
not painful or unstable.

2.  The veteran's SFWs residuals, left upper extremity, 
manifest with more than one scar.  Above the humerus is a 
linear scar 2.5 cm in length by .5 cm in width, which is 
mildly depressed.  It is not unstable and there is no LOM due 
to the scar.  There is another 4 cm by 2 cm linear scar on 
the upper arm, which is very difficult to discern.  It 
appears superficial and there is no LOM due to the scar.

3.  X-rays of the left knee reveal arthritis.  X-ray evidence 
does not show any foreign bodies in the left knee joint.

4.  The evidence of record does not show arthritis of the 
left knee to be caused or made worse by the SFWs residuals.

5.  The veteran was awarded the Purple Heart for wounds 
received in World War II.

6.  The veteran currently is diagnosed with major depression, 
current, residual symptoms only, and has a history of 
diagnoses of major depressive disorder.

7.  The evidence of record does not show the veteran to have 
PTSD or other acquired psychiatric disorder which was caused 
or made worse by active military service.  PTSD is not 
clinically established.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for multiple 
SFWs of the left thigh and leg have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Codes (DCs) 7802-7805 (2003).

2.  The requirements for a compensable rating for multiple 
retained foreign bodies in the left upper extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 
4.7, 4.118, Diagnostic Codes (DCs) 7802-7805 (2003).

3.  Arthritis of the left knee is not caused or made worse by 
the service-connected SFWs residuals.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2003); Allen 
v. Brown, 7 Vet. App. 439 (1995).

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in November 2002 (letter), the RO informed 
the veteran of the provisions of the VCAA, to include the 
evidence necessary to support his claim.  As concerns his 
claim for secondary service connection, the letter informed 
the veteran of the evidence needed to support a claim for 
service connection as secondary to a service-connected 
disability.  As concerns who would obtain what part of the 
evidence needed to support the claims, the letter informed 
the veteran that the RO would obtain any private medical 
information identified by him as related to his claim, 
provided that he complete, sign, and return, the provided VA 
forms 21-4142 to authorize VA to obtain the records on his 
behalf.  The letter also informed the veteran to send the 
evidence needed as soon as possible.  The Board construes 
this sentence as placing the veteran on notice that he should 
send any evidence in his possession which might advance his 
claim.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the private 
treatment records identified by the veteran on the returned 
VA Forms 21-4142 and arranged for the appropriate medical 
examinations.  All records obtained or generated have been 
associated with the claim file.  Neither the veteran nor his 
representative has asserted that there is further evidence to 
be developed after a timely VCAA notice.  The Board finds 
that the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c) (2003).

I.  Increased rating claims.

Historically, during World War II in late July 1944, on a 
beach near St. Lo, France, the veteran was wounded by 
multiple shrapnel fragments from a high explosive shell.  The 
initial field treatment cards reflect the veteran received 
SFWs to the soft tissue of the left leg and left elbow.  The 
August 1944 hospital admission examination assessed the 
veteran's wounds as superficial.  An August 1944 treatment 
entry reflects that all of the veteran's muscles were mobile, 
with some pain.  A September 1944 Operation Report reflects 
that the metallic foreign bodies were retained.

The veteran applied for service connection in 1986.  The June 
1986 VA examination report reflects that the examiner 
assessed the veteran as a husky, muscular, vigorous man, who 
moves about easily and well without difficulty or 
restriction.  The examiner noted no orthopedic disabilities 
were noted.  All scars were asymptomatic, with no involvement 
of deeper tissues throughout the left lower extremity.  Both 
thighs measured 20 inches and both calves were 15.5 inches.  
Peripheral pulses were normal in both lower extremities  The 
examiner rendered diagnoses of multiple shrapnel fragments 
embedded in the soft tissue of the left thigh and left leg 
and degenerative changes in the left knee joint.  The report 
does not reflect any connection between the degenerative 
changes and SFWs.  The August 1986 VA examination report 
reflects that the soft and osseous tissues of the left upper 
extremity were clinically normal.  No orthopedic 
abnormalities were noted.  The primary abnormality noted was 
varicose veins.  The examiner rendered a diagnosis of 
multiple small metallic foreign bodies in soft tissues of the 
left upper extremity.

A July 1986 rating decision granted service connection for 
multiple SFW of left leg and left thigh, with a non-
compensable evaluation.  An August 1986 rating decision 
granted service connection for a SFW of the left upper 
extremity, with a non-compensable evaluation.

Factual background.

The veteran filed his current claim for an increase in 
October 2002.  A June 2003 rating decision continued the 
veteran's non-compensable evaluations.

The May 2003 VA scar examination report reflects that the 
veteran reported his arthritis symptoms.  Physical 
examination of the veteran's left leg revealed a 2 cm by 5 cm 
scar just above the left patella, which is hard to discern.  
The scar blended well with the surrounding skin tissue, was 
smooth, and did not appear painful.  The examiner assessed 
the scar as superficial.  There was no adherence, no 
instability, inflammation, edema, keloid formation, 
induration, inflexibility, or LOM or function due to the 
scar.  There also were two circular stellate scars 
approximately 1 cm in diameter below the patella on the left.  
They were mildly depressed compared to the surrounding 
tissue, but were not painful or unstable.  They appeared 
superficial with no inflammation, edema, or keloid formation.  
They are very similar in pigmentation to the normal skin 
areas surrounding the scars.  The examiner noted no 
corresponding shrapnel in the proximity of the scars, and 
there was no LOM or limitation of function related to the 
scars.

Physical examination of the veteran's left upper extremity 
revealed one scar.  Above the humerus was a linear scar 2.5 
cm in length by .5 cm in width, which was mildly depressed.  
It was not unstable and there was no LOM due to the scar.  
There was another 4 cm by 2 cm linear scar on the upper arm, 
which is very difficult to discern, as it blended well with 
the surrounding skin.  It appeared superficial and there was 
no LOM due to the scar.  It was smooth and not unstable.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).
 
In his substantive appeal, the veteran avers that the RO did 
not comply with the Manual M-21, in that evidence of 
disability to his muscle group was not adjudicated.  The 
veteran's representative asserts that the evidence compels a 
remand for a completer musculoskeletal examination.

The Board finds no basis in the record to support the 
veteran's or his representative's assertion and rejects each.  
As set forth above, the field treatment records and the field 
hospital surgical records reflect that medical authorities 
noted virtually no injury to any of the veteran's muscle 
groups.  Further, the 1986 VA examination report noted no 
abnormalities of the muscle groups or other residuals related 
to the veteran's SFWs.  Thus, there is no basis to assign a 
compensable rating on the basis of the minimal, if any, 
damage to any muscle group.

The Board also finds that the evidence of record does not 
show the veteran to more nearly approximate a compensable 
evaluation for his service-connected SFWs  scar residuals.  
38 C.F.R. §§ 4.3, 4.7 (2003).  To more nearly approximate a 
compensable evaluation, a scar residual must manifest 
instability, exceed a minimum area in size, pain on 
examination, or limit motion of the affected part.  The 
applicable criteria are set forth below.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, of an area or areas of 
144 square inches (929 sq. cm.) or greater, allow an 
evaluation of 10 percent.  38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7802 (2003).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id., Note 
(2).  A superficial, unstable scar allows an evaluation of 
10 percent.  38 C.F.R. § 4.118, DC 7803.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id., Note (1).  A 
superficial scar which is painful on examination allows an 
evaluation of 10 percent.  38 C.F.R. § 4.118, DC 7804.  
There is no medical evidence that the veteran's scar 
residuals limit the motion or function of any affected part.

The May 2003 examination report reflects that the veteran's 
scar residuals are asymptomatic, as they do not manifest any 
of the qualifying criteria for a compensable evaluation.  
His scars are stable, nontender, and are much smaller in 
area than 929 square centimeters.  Thus, the veteran is 
fairly, reasonably, and appropriately evaluated with a non-
compensable evaluation for his SFWs scar residuals of the 
left arm and left leg.  38 C.F.R. § 4.7 (2003).

II.  Service connection claims

Arthritis, as secondary to SFWs.

Factual background.

A June 2002 private treatment entry by D.F., MD, reflects the 
veteran sustained apparent knee trauma while in active 
service and that the veteran has much retained shrapnel in 
the knee.  Dr. F noted rather significant osteoarthritis both 
to the patellofemoral joint and medial compartment, as well 
as changes to the distal femoral condyle globally.  The entry 
reflects Dr. F's assessment that it is all secondary to the 
veteran's trauma.

The December 2002 VA joints examination report reflects that 
the veteran reported that he has arthritis related to his 
SFWs.  Physical examination on inspection noted obvious 
swelling and deformity of the left knee consistent with 
advanced osteoarthritis.  The examiner noted the largest scar 
residual of the SFW to be in the mid section of the left 
thigh and that he would have to await x-ray results to 
determine if there is any shrapnel in the left knee joint 
itself.  Prior to the x-ray reports, the examiner noted the 
possibility that shell fragments in the vicinity of the left 
knee could be related to the arthritis but withheld final 
diagnosis pending the x-rays.  The examiner rendered a 
diagnosis of arthritis of the left knee.

In a March 2003 addendum, the examiner noted the absence of 
shell fragments in the left knee and opined that is therefore 
unlikely that the veteran's osteoarthritis in the left knee 
is caused by the trauma, meaning the veteran's SFWs 
residuals.

In an October 2003 report, Dr. F relates that the veteran had 
a shell to "blow up and spray his left side with shrapnel."  
Further, the veteran had an altered gait after his injury and 
he wasn't aware he had an isolated injury to the left knee.  
Dr. F relates that all the veteran knows is that he has 
developed left knee arthritis from what the veteran feels to 
be the original injury.  Dr. F opines that the exploding 
shell "could have" caused meniscal tearing or strain to the 
knee which was not noted, and that the veteran reported no 
history of any other trauma to his leg.  Thus, Dr. F opines 
that it is more likely than not that the veteran's SFW cause 
additional injury to his left knee which has resulted in 
arthritis.

The veteran's representative asserts that the medical 
examination did not comply with 38 C.F.R. § 4.41, 4.42 
(2003), in that the history of the veteran's initial injury 
was not traced in order to perform an informed analysis of 
any relationship between his original injury and arthritis 
and that the examination was not thorough enough.  The 
veteran's representative also asserts that the examiner at 
the May 2003 did not address the track of the veteran's 
shrapnel wound in order to assess the veteran's muscle 
damage.  See 38 C.F.R. § 4.56 (2003).

Analysis.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310 (2003).  Further, a disability 
which is aggravated by a service-connected disorder may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

First, the Board disagrees with and rejects the veteran's 
representative's assertion.  As noted in Part I, above, there 
simply is no medical evidence of muscle involvement as a 
result of the veteran's SFW.  The initial field treatment and 
filed hospital records all assessed the veteran's multiple 
wounds as superficial.  Further, the 1986 VA examination 
noted no muscular symptomatology or deep tissue damage.  The 
examiner at the May 2003 examination reviewed the case file, 
which contained the original treatment records and prior 
examinations.  In light of the prior medical findings, the 
Board finds no basis on which to conclude that the examiner 
at the May 2003 examination should have tested for or 
discussed the track of the missile or projectile which 
wounded the veteran, especially in light of the superficial 
nature of the wounds.

The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefor 
are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  In this regard, the Board finds Dr. F's opinion is 
not supported by the medical evidence of record.  Dr. F's 
June 2002 treatment entry clearly appears to be based on no 
more than the history provided him by the veteran.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence, 
Dolan v. Brown, 9 Vet. App. 358 (1996), and restating a 
patient's oral history is not a valid medical opinion of 
etiology.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Further, the Board finds no basis on which to attach 
significant weight to Dr. F's October 2003 opinion.

Dr. F's bases his opinion on the veteran's lack of knowledge 
of the details of his war injury and the absence of 
symptomatology in the veteran's right lower extremity.  Dr. F 
makes no claim of having reviewed the veteran's case file, 
which contains the medical records of his treatment shortly 
after his injury.  Thus, his conclusion that the veteran 
could have sustained an injury to his meniscus or strained 
his knee that went unnoticed by medical authorities on the 
scene is speculative and contrary to the medical evidence.  
As set forth above, the veteran underwent surgery to 
determine if the foreign bodies could be removed.  It is 
reasonable to infer that medical authorities would have noted 
any additional injury to the veteran's left leg.  Further, as 
concerns Dr. F's observation that the veteran had an altered 
gait after his injury, that is contrary to the June 1986 
examination report, wherein the examiner noted the veteran's 
vigor, and that he moved about easily without difficulty or 
restriction.

The VA examiner at the May 2003 examination, on the other 
hand, having reviewed the veteran's case file, still deemed 
it advisable to await the x-ray examination report to 
determine if there are any foreign bodies in the left knee 
joint itself.  The Board finds no reason to reject the 
examiner's professional opinion that, in the absence of any 
shrapnel fragments in the joint itself, it is unlikely that 
the veteran's arthritis is related to the his SFW.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.

The Board finds that the evidence preponderates against a 
finding of service connection for arthritis of the left knee 
as secondary to the service-connected SFWs residuals.  
38 C.F.R. §§ 3.102, 3.310 (2003).

PTSD

Factual background.

An October 1985 private Hospital Discharge Summary reflects 
the veteran was admitted to the psychiatric unit with return 
of suicide ideation, having lost all interest in everything.  
The veteran reported concern over his ability to function and 
fear of embarrassment at work, where other workers picked on 
him because he cannot concentrate.  The veteran was treated 
with electroconvulsive therapy and diagnosed with major 
depressive disorder, recurrent, with melancholia.  The 
examiner noted significant medical problems which also were a 
concern to the veteran, to include diabetes mellitus and 
hyperthyroidism.

A January 1986 private psychiatric examination report 
reflects the veteran has having had four prior psychiatric 
hospitalizations.  The veteran reported the fact that he left 
school in the fifth grade, after being held back several 
years and that he could not learn.  The examiner observed 
that he believed the veteran to have been borderline in 
intellectual functioning all of his life, as reflected by his 
never having driven a car and his refusal to make out checks, 
all of which his wife handles.  The examiner also noted that 
the veteran had managed to function in some settings, as 
reflected by his holding a job through most of the years and 
his satisfactory service in the infantry.  The veteran 
related that "I just did what they told me."  The veteran 
admitted to depression, but the examiner observed that the 
biggest thing on the veteran's mind was the anxiety he felt 
in social situations in which he felt immensely inferior, and 
his job was one of those situations.  The examiner observed 
that the veteran has probably been borderline in his ability 
to function throughout his life due to intellectual deficits, 
but he compensated by following fairly simple and rigid rules 
and through the direction and dictates of his church, and the 
help of his wife.  The examiner diagnosed the veteran with 
major depression.

The June 1986 VA psychiatric examination report reflects that 
the veteran reported having had a nervous condition for many 
years, and that "I held it all in until I exploded."  He 
reported trying to hang himself once, as he did not want to 
live any longer due to problems at work and family problems.  
The veteran reported crying a lot and sleep problems.  As 
concerns his having dropped out of school at the fifth grade, 
the veteran related that "I failed for five years and it was 
time to drop out."  The veteran's wife related that she 
believed it would be difficult for him to give an adequate 
history due to memory impairment.  The examiner, however, 
noted that the veteran provided an adequate history and noted 
that the veteran's memory impairment may be due to his prior 
electroconvulsive treatments.  Although the veteran had 
difficulty giving some dates, he was correctly oriented as to 
time and place, and memory function was deemed adequate.  The 
examiner rendered an Axis I diagnosis of major depression.  
Axis III included memory impairment, hypothyroidism, and 
borderline diabetes.

A July 1986 rating decision denied service connection for 
major depression, and the veteran did not appeal this 
determination.  The veteran was granted a non-service-
connected pension based on his wartime service due to the 
impact of his major depression on his employability.

The December 2002 VA psychiatric examination report reflects 
that the examiner reviewed the case file and referenced the 
veteran's private treatment for major depression with 
melancholia in 1985, which included references to the veteran 
having undergone electrical shock treatment.  The examiner 
noted the veteran lives with his wife, they have two adult 
sons, and the veteran is retired.  The veteran denied ever 
having any legal problems, and his interests include spending 
time with family and friends and enjoying his retirement.  
The veteran reported first experiencing severe depression in 
the 1980s, for which he was treated with electroshock 
therapy, the last treatment of which was two years prior to 
the examination.  He reported that he takes celexa for his 
symptoms, and he reported no specific PTSD symptoms.  The 
examiner noted that the veteran's wife also was interviewed 
for part of the examination.

The examiner observed the veteran's appearance, attitude, and 
behavior, to be generally within normal limits.  The 
veteran's speech was relevant, coherent, and productive.  His 
thought processes were rational and goal directed.  There was 
no evidence of specific obsessions, compulsions, phobias, or 
ritualistic behaviors.  The veteran performed poorly on tests 
for short-term memory and concentration and exhibited mild 
confusion.  The examiner observed that it may be secondary to 
age related changes or perhaps even to his past electroshock 
treatments, which may have impaired his memory.  The 
veteran's wife also reported having observed a significant 
decline in his cognitive ability.  The examiner noted that 
the veteran did not present with any significant depressive 
symptoms, and opined that the most appropriate diagnosis is 
major depressive disorder, recurrent, currently residual 
symptoms only noted and symptoms well controlled with 
treatment.

The examiner noted that the veteran presented with no PTSD 
symptoms.  The veteran denied nightmares, flashbacks, or 
intrusive recollections, and he denied any problem with 
social functioning.  The veteran is not socially anxious, as 
he enjoys gatherings and being with friends, and he has no 
problem controlling his anger.  The examiner noted no 
evidence of hypervigilence or an exaggerated startle 
response, and the veteran's sleep generally is adequate, 
except for occasional problems secondary to his medical 
condition.  The examiner opined that the veteran does not 
have PTSD.  The examiner also observed that he could draw no 
connection between the veteran's combat experience and his 
major depression.

The veteran's representative asserts that the supplemental 
statement of the case (SSOC) reflects an inaccurate legal 
standard by which service connection for PTSD is determined.  
Specifically, the veteran's representative contends that the 
standard in the SSOC to the effect that a diagnosis of PTSD 
must meet all of the criteria of the Diagnostic and 
Statistical Manual For Mental Disorders (Fourth Edition) 
(DSM-IV).  The veteran's representative also takes issue with 
the examiner's findings.  The representative avers that: the 
veteran's wife reported on earlier examinations that the 
veteran does manifest sleep difficulty; that the examiner's 
assessment that the veteran would have difficulty driving a 
car is contrary to the fact that the veteran has never driven 
a car; and, the veteran's major depression is the result of 
having been wounded, rather than as a result of electroshock 
treatments.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2003).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003); 
Cohen v. Brown, 10 Vet. App. 128, 145-46 (1997).  Section 
4.125(a) of 38 C.F.R. incorporates the DSM-IV as the 
governing criteria for diagnosing PTSD.  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2003).

The Board rejects the veteran's representative's assertions 
as contrary either to the applicable regulatory criteria or 
the evidence of record.  As set forth above, PTSD, or any 
other mental disorder, must be diagnosed in accordance with 
DSM-IV diagnostic criteria.  38 C.F.R. § 4.125(a) (2003).  
Further, the Board finds that the examiner's diagnosis 
conforms with the DSM-IV and the findings of the report and 
record.  Id.

Contrary to the assertions of the veteran's representative, 
the findings of the December 2002 psychiatric examination 
report are supported by the evidence of record.  While the 
veteran reported in 1986 that he had experienced a nervous 
condition for several years, he did not relate it to his 
combat experience but his perceived intellectual deficiencies 
on his job.  Further, none of the examiners who evaluated the 
veteran deemed his combat experience as having impacted his 
symptomatology.  Therefore, while any relative stressor is 
deemed established by the veteran's receipt of the Purple 
Heart, medical authorities have determined that the veteran 
does not manifest any PTSD symptomatology.  Thus, there is no 
current disorder to service connect, as concerns PTSD.  
Degmetich v. Brown, 104 F. 3d 1328; Hickson v. West, 12 Vet. 
App. at 253.  Further, the examiner determined that the 
veteran's major depressive disorder is not related to his 
combat experiences.

The Board notes that the veteran's representative mistakes 
the context in which the examiner noted that the veteran 
would have difficulty driving a car.  The Board does not 
interpret the examiner's observation as his having mistakenly 
concluded that the veteran in fact operates a motor vehicle, 
which would be contrary to the evidence of record.  Instead, 
the Board finds that the reasonable context of the examiner's 
observation is that, in light of the veteran's 
symptomatology, he would have difficulty driving a car, if he 
in fact endeavored to drive a car.  Thus, this does not in 
any way impeach the examiner's findings or diagnosis.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. §§ 3.303, 3.304(f) (2003).


ORDER

Entitlement to a compensable rating for multiple SFWs of the 
left thigh and left leg is denied.

Entitlement to a compensable rating for multiple retained 
foreign bodies in the left upper extremity is denied.

Entitlement to service connection for osteoarthritis of the 
left knee as secondary to service-connected SFWs of the left 
thigh and leg is denied.

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



